Citation Nr: 1422421	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-10 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for testicular cancer.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan Marzec


INTRODUCTION

The Veteran served on active duty from July 1989 to August 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for a back disability, and an August 2010 rating decision of the VA RO in Togus, Maine, which denied service connection for testicular cancer.  Jurisdiction of this case is currently with the VA RO in Detroit, Michigan.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing systems to ensure a total review of the evidence.  

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's testicular cancer did not begin in service and cannot be linked to any established in-service injury, disease, or event.


CONCLUSION OF LAW

The criteria for service connection for testicular cancer have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for certain chronic diseases, such as tumors, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

In his December 2009 claim and associated statement, and his April 2011 substantive appeal and associated statement, the Veteran asserted that his diagnosed testicular cancer was a result of his active duty service in the Persian Gulf War.  

The record reflects that while the Veteran has a current diagnosis of testicular cancer, it cannot be linked to any established in-service injury, disease or event.

While acknowledging the Veteran's statements and submitted articles asserting that his testicular cancer is related to service in the Persian Gulf War, the Board finds that the Veteran is not competent to testify with regard to the nature and etiology of his testicular cancer.  Testicular cancer is not a disease that is capable of lay observation.  See Barr, 21 Vet. App. at 308-09; Jandreau, 492 F.3d at 1376-77; Charles, 16 Vet. App. at 374; Falzone, 8 Vet. App. at 405.  The etiology of testicular cancer is a complex medical question and, as noted above, the Veteran is not competent to provide evidence as to such questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert, 21 Vet. App. at 462; Routen, 10 Vet. App. at 183.  The articles provide, at best, a highly speculative basis to award service connection as they provide little medical rational for the viewpoint.  These will be addressed below.

In any event, to address this issue, in April 2010 the Veteran was afforded a VA genitourinary examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  The Veteran repeated that no one in his family history has ever had testicular cancer.  The Veteran had left a testicle removal in October 2009 and radiation.  The examiner noted that the Veteran's cancer was in remission.  The examiner opined that "testicular cancer was not caused by or a result of active duty military service being stationed in the Gulf Region."  The examiner provided the following rationale:

There is no [credible] medical literature that supports that testicular cancer is caused by living in the Gulf Region or being on active duty military service or being stationed in the Gulf Region.  Testicular cancer is the most common cancer in males ages 15-35.  There is an increase in prevalence [in]  Caucasians and the highest incidence of testicular cancer in the world is noted in the United States.  There has been an increase in prevalence in this condition in the past two decades.

The Board finds the VA examiner's opinion to be persuasive.  The examiner had appropriate expertise, reviewed the claims file, which included the December 2009 article submitted by the Veteran, and thoroughly examined and interviewed the Veteran.  There is no competent and probative opinion that supports the Veteran's claims, and none has been identified by either the Veteran or his representative.  

The Board acknowledges that the Veteran submitted two articles that he asserted link his testicular cancer to his service in the Gulf War.  The first is an excerpt from an unknown book or article that describes the preliminary results of a study using cancer registries in New Jersey and the District of Columbia, and which reports a two-fold proportional excess of testicular cancer in Gulf War veterans, compared to nondeployed era Veterans.  However, the excerpt goes on to note that proportional differences were not significant after adjustments for age and race, and the studies have continued.  

The second article is an abstract from a Centers for Disease Control and Prevention publication titled "Deployment to the Gulf War and Subsequent Development of Cancer."  This article describes a study examining New Jersey and District of Columbia cancer registries that showed a statistically significant excess of testicular cancer in Gulf War deployed Veterans as compared to non-Gulf War Veterans.  The abstract notes that the study plans on extending its analysis to include data from other states.  

A medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); Wallin v. West, 11 Vet. App. 509 (1998); Sacks v. West, 11 Vet. App. 314 (1998).  Here, the materials submitted are general in nature, do not specifically relate to the facts and circumstances surrounding this case, and are not accompanied by the opinion of any medical expert.  Thus, the Board does not find them probative in providing a link between the Veteran's testicular cancer and his service in the Persian Gulf War.  

The record does not establish that the Veteran was diagnosed with testicular cancer until 2009, approximately 17 years after his discharge from active duty service.  In fact, the Veteran has not asserted that testicular cancer began during active duty service or was continuous since active duty service.  In this regard, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a) for chronic disease are not applicable.

Accordingly, service connection for testicular cancer must be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.  
Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in January 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  

Also, the Veteran was provided a VA examination in regards to his testicular cancer claim in April 2010.  This examination and its associated report were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination report was based on examination of the Veteran by a physician with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).    
 

ORDER

Service connection for testicular cancer is denied.
REMAND

The Veteran has asserted that his current diagnosis of arthritis of the spine is related to a back injury that occurred in September 1991 during active duty service.

Service treatment records show that in September 1991 the Veteran had a back injury after a truck ran through his trailer, and he was being treated by a chiropractor at Isdale Chiropractor.  The Veteran attempted to obtain records from Isdale, but was told that the records were only kept for 7 years.  

In this regard, it is important for the Veteran to understand that in light of this statement no further effort will be made by the VA to attempt to obtain these records.

In June 1992, the Veteran was afforded an exit examination.  The Veteran reported recurrent back pain.  The examiner evaluated his spine to be clinically normal, but noted that the Veteran was in an accident in September 1991 when a vehicle crashed into his mobile home; he had a head injury at the time of the accident and had back pain since.

In his February 1993 enlistment examination for the National Guard, however, the Veteran did not report any back problems.  However, in several statements, the Veteran has noted that following the accident he continued to have occasional muscle spasm and tightening.  He notes that he did not report the symptoms in the February 1993 enlistment examination because his symptoms were not bad on that exact day and he was told that his symptoms would eventually go away.  He reported that his back still bothered him during the National Guard but only "once in a while."  He noted leaving the National Guard in October 1996 and in early 1997 he sought treatment when his back began to ache constantly.  He reports being diagnosed with arthritis after x-rays at that time.  

The Veteran has a current diagnosis of arthritis and an in-service injury to his back with continuous back pain.  It is unclear, however, whether the Veteran's currently diagnosed arthritis was either caused by or otherwise related to his military service, and a remand is therefore necessary.

Accordingly, the case is REMANDED for the following action:


1.  Schedule the Veteran for a VA examination.  The Veteran's claims file should be provided.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's current back disability either began during or was otherwise caused by his military service.  In doing so, the examiner should specifically address the Veteran's in-service injury and his contentions of back pain since service.  A complete rationale should be provided for any opinion expressed.  

Note:  The Term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

If the examiner determines that an opinion cannot be provided on the issue or issues at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.
 
2.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


